DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-16 are pending and under examination.  

Priority
	The instant application claims priority from Chinese Application CN201910778700.6 filed on 8/22/2019.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition of metabolites produced during fermentation of fermentation natural bacteria (alive with or without dead/inactive cells present).  Note that lactic acid is the major metabolite of fermentation and this is a naturally occurring compound.  Aqueous lactic acid would be lactic acid in the natural carrier, water.   The claim(s) recite(s) a (skin-whitening) composition with a fermentation metabolite of a lactic acid bacterium, comprising: a fermentation metabolite generated by an isolated lactic acid bacterium strain and having a skin-whitening effect, wherein 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-9, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishima US 5262153.  
Note that lactic acid is the major fermentation metabolite of the noted bacteria and that the claims only require the presence of the fermented metabolite with an excipient, diluent or carrier.  
.  

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh US 20110268715A1.
Since all human subjects have skin and the claim is not directed to treating a condition or conditions involving hyperpigmentation, simply administering such a composition when found in the prior art will provide a degree of skin whitening/lightening to a human who takes it.  
Hsieh teaches a food and/or pharmaceutical composition that includes Lactobacillus salivarius subsp. salicinius AP-32 (CCTCC stock No. M2011127), Lactobacillus reuteri TE-33(CCTCC stock No. M2011126), Lactobacillus acidophilus F-1 (CCTCC stock No. M2011124), Lactobacillus rhamnosus CT-53 (CCTCC stock No. M2011129) or combinations thereof (abstract).  Hsieh teaches these are lactic acid bacteria (paragraphs 27-37).  Hsieh teaches pharmaceutically or physiologically acceptable excipient or diluent (claims 1 and 6 of Hsieh).  Table 2 teaches the bacteria as being heterofermentative.  These bacteria will contain or secrete their metabolites.  Hsieh teaches inactivated strains (claims 4 and 8 of Hsieh).  Hsieh teaches fermented milk, yogurt, cheese, milk beverage powder, tea, coffee, or combinations thereof (claim 3 of Hsieh).  Hsieh teaches topical formulations including ointments, gels, powders, and creams (paragraph 20).  Hsieh teaches medical applications (paragraph 48).  Hsieh teaches humans for treatment (paragraphs 47-48).  
Items like “shower gel”, “facial cream”, “fragrance powder”, and “pressed powder” are a topically applied gel, cream and powder.  
As humans have skin that contains melanocytes and Hsieh teaches topically or orally applying the formulation to humans, it will be capable of whitening/lightening the skin of the humans who had the composition administered by teachings of Hsieh.  A property/characteristic of an invention does not have to be recognized at the instant time of filing when it would have been the direct result of methods performed in the prior art (MPEP 2112, section II). 

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu CN 105985918A (Espacenet English translation).  
Since all human subjects have skin and the claim is not directed to treating a condition or conditions involving hyperpigmentation, simply administering such a composition when found in the prior art will provide a degree of skin whitening/lightening to a human who takes it.  
Chiu teaches Isolated lactic acid (the metabolite) bacteria strains which are CP-9 (Bifidobacterium longum) and/or bv-77 (Bifidobacterium breve) are provided (abstract).  Chiu teaches food or pharmaceutical compositions (abstract).  Chiu teaches CCTCC NO:M2014588 (claim 1 of Chiu).  Chiu teaches a physiologically acceptable excipient or diluent (claims 3 and 6 of Chiu, English translation).  Chiu teaches milk drink, tea, coffee, fermented milk, cheese, yogurt or milk powder (claims 9-11 of Chiu, English translation).  Chiu teaches an external dosage form or an oral dosage form and provides for solutions (liquids) and powders (English translation of Chiu).  Chiu teaches inactivated strains (English translation).  Chiu teaches the human body (English translation). 
As humans have skin that contains melanocytes and Chiu teaches topically or orally applying the formulation to humans, it will be capable of whitening/lightening the skin of the humans who had the composition administered by teachings of Chiu.  A property/characteristic of an invention does not have to be recognized at the instant time of filing when it would have been the direct result of methods performed in the prior art (MPEP 2112, section II). 

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh US 20180206541A1.  
Since all human subjects have skin and the claim is not directed to treating a condition or conditions involving hyperpigmentation, simply administering such a composition when found in the prior art will provide a degree of skin whitening/lightening to a human who takes it.  
Hsieh ‘541 teaches at least one lactobacillus strain able to inhibit oral pathogens, which is at least one isolated lactobacillus strain selected from a group including Lactobacillus acidophilus F-1 strain, CCTCC NO: M2011124; Lactobacillus salivarius subsp. salicinius AP-32 strain, CCTCC NO: M2011127; Lactobacillus reuteri GL-104 strain, CCTCC NO: M209138; Lactobacillus paracasei GL-156 strain, CCTCC NO: M2014590; Lactobacillus helveticus RE-78 strain, CGMCC No. 13513; Lactobacillus rhamnosus CT-53 strain, CCTCC NO: M2011129; and Lactobacillus paracasei ET-66 strain, CGMCC No. 13514, which are respectively preserved in China Center for Type Culture Collection (CCTCC) and China General Microbiological Culture Collection Center (CGMCC); and an excipient or diluent, which is physiologically acceptable (claim 1 of ‘541 and abstract).  Hsieh ‘541 teaches food composites, medical teaches deactivated strains (claims 3 and 8 of ‘541).  Hsieh ‘541 teaches a milk-based drink, tea, coffee, a chewing gum, a tooth-cleaning candy (claim 5 of ‘541).  ‘541 teaches powders and solutions (paragraph 27).   ‘541 teaches human (paragraph 6). Table 2 teaches the bacteria as being heterofermentative.  
As humans have skin that contains melanocytes and Hsieh teaches topically or orally applying the formulation to humans, it will be capable of whitening/lightening the skin of the humans who had the composition administered by teachings of Hsieh.  A property/characteristic of an invention does not have to be recognized at the instant time of filing when it would have been the direct result of methods performed in the prior art (MPEP 2112, section II). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura WO 2018155660A1 (Espacenet English translation) and Hsieh US 20110268715A1.  
Kitamura teaches compositions with lactic acid bacteria useful for treating spots on skin (abstract and claim 1 of Kitamura).  Kitamura teaches various species of lactic acid bacteria like lactobacillus and bifidobacterium (section with heading of lactic acid bacteria in English translation).  Kitamura teaches addition to food including candies, gum, coffee, tea, yogurt, cheese and powdered foods (Addition to food, see claims of Kitamura).  Kitamura teaches cosmetics including lotions, creams, packs, lipsticks, gels and others (Effect when compositions of present invention is contained in cosmetics).  Kitamura provides for skin whitening effects when administered (English translation of Kitamura).  
Kitamura does not teach the particular strains of bacteria of the instant claims.  
Hsieh teaches a food and/or pharmaceutical composition that includes Lactobacillus salivarius subsp. salicinius AP-32 (CCTCC stock No. M2011127), Lactobacillus reuteri TE-33(CCTCC stock No. M2011126), Lactobacillus acidophilus F-1 pharmaceutically or physiologically acceptable excipient or diluent (claims 1 and 6 of Hsieh).  Table 2 teaches the bacteria as being heterofermentative.  These bacteria will contain or secrete their metabolites.  Hsieh teaches inactivated strains (claims 4 and 8 of Hsieh).  Hsieh teaches fermented milk, yogurt, cheese, milk beverage powder, tea, coffee, or combinations thereof (claim 3 of Hsieh).  Hsieh teaches topical formulations including ointments, gels, powders, and creams (paragraph 20).  Hsieh teaches medical applications (paragraph 48).  Hsieh teaches humans for treatment (paragraphs 47-48).  
One of ordinary skill in the art at the time of instant filing would have considered other lactic acid bacteria known in the art to use in methods of Kitamura with the expectation of such lactic acid bacteria also producing a skin whitening effect based on Kitamura’s teachings of lactic acid bacteria being used for skin whitening/treatment of skin spots.  Additionally, one of ordinary skill in the art would consider other suitable bacteria to provide a benefit like anti-inflammation as taught by Hsieh to the method of Kitamura so subjects have a lessened inflammatory response during treatment.  As both references are to treatment of subjects with lactic acid bacteria for cosmetic/pharmacologic benefit of the subject, one of ordinary skill in the art would look to combine the teachings of Hsieh with the teachings of Kim to achieve a new treatment composition and method with a reasonable expectation of success.  

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO 2015012421 (Espacenet English translation) and Hsieh US 20110268715A1.  

Kim does not teach the particular strains of the instant claims. Kim does not teach food products for administration.  
Hsieh teaches a food and/or pharmaceutical composition that includes Lactobacillus salivarius subsp. salicinius AP-32 (CCTCC stock No. M2011127), Lactobacillus reuteri TE-33(CCTCC stock No. M2011126), Lactobacillus acidophilus F-1 (CCTCC stock No. M2011124), Lactobacillus rhamnosus CT-53 (CCTCC stock No. M2011129) or combinations thereof (abstract).  Hsieh teaches these are lactic acid bacteria (paragraphs 27-37).  Hsieh teaches pharmaceutically or physiologically acceptable excipient or diluent (claims 1 and 6 of Hsieh).  Table 2 teaches the bacteria as being heterofermentative.  These bacteria will contain or secrete their metabolites.  Hsieh teaches inactivated strains (claims 4 and 8 of Hsieh).  Hsieh teaches fermented milk, yogurt, cheese, milk beverage powder, tea, coffee, or combinations thereof (claim 3 of Hsieh).  Hsieh teaches topical formulations including ointments, gels, powders, and creams (paragraph 20).  Hsieh teaches medical applications (paragraph 48).  Hsieh teaches humans for treatment (paragraphs 47-48).  
One of ordinary skill in the art at the time of instant filing would have considered other lactic acid bacteria known in the art to use in methods of Kim with the expectation of such lactic 
      
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/940886 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for metabolites of lactic acid bacterium (share the same strains), there use in foods and topical forms and methods of administering the compositions to a subject (subjects that would have skin).  Since all human subjects have skin and the claim is not directed to treating a condition or conditions involving hyperpigmentation, .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 15-20 and 29 of copending Application No. 16/940149 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for metabolites of lactic acid bacterium (share the same strains), there use in foods and topical forms and methods of administering the compositions to a subject (subjects that would have skin).  Since all human subjects have skin and the claim is not directed to treating a condition or conditions involving hyperpigmentation, simply administering such a composition when found in the prior art will provide a degree of skin whitening/lightening to a human who takes it.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 7-10 of copending Application No. 16/685445  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for metabolites of lactic acid bacterium (share the same strains), there use in foods and topical forms (gels, creams and liquids being suitable topical forms) and methods of administering the compositions to a subject (subjects that .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent 9011839 in view of Hsieh US 20110268715A1. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for metabolites of lactic acid bacterium (share the same strains), there use in foods and topical forms (gels, creams and liquids being suitable topical forms) and methods of administering the compositions to a subject (subjects that would have skin).  Since all human subjects have skin and the claim is not directed to treating a condition or conditions involving hyperpigmentation, simply administering such a composition when found in the prior art will provide a degree of skin whitening/lightening to a human who takes it.  
‘839 does not provide for forms of pharmaceutical compositions in its claims.  
Hsieh teaches a food and/or pharmaceutical composition that includes Lactobacillus salivarius subsp. salicinius AP-32 (CCTCC stock No. M2011127), Lactobacillus reuteri TE-33(CCTCC stock No. M2011126), Lactobacillus acidophilus F-1 (CCTCC stock No. M2011124), Lactobacillus rhamnosus CT-53 (CCTCC stock No. M2011129) or combinations thereof (abstract).  Hsieh teaches these are lactic acid bacteria (paragraphs 27-37).  Hsieh teaches pharmaceutically or physiologically acceptable excipient or diluent inactivated strains (claims 4 and 8 of Hsieh).  Hsieh teaches fermented milk, yogurt, cheese, milk beverage powder, tea, coffee, or combinations thereof (claim 3 of Hsieh).  Hsieh teaches topical formulations including ointments, gels, powders, and creams (paragraph 20).  Hsieh teaches medical applications (paragraph 48).  Hsieh teaches humans for treatment (paragraphs 47-48).  
Thus, one of ordinary skill in the art would use suitable pharmaceutical forms of the prior art when producing various forms of compositions for administration of the active agent.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/MARK V STEVENS/Primary Examiner, Art Unit 1613